DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-9, drawn to a catheter arrangement, classified in A61M25/0097.
II. Claim(s) 10-17, drawn to the method of making a catheter arrangement, classified in A61M25/0014.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product could be made via a materially different process. Specifically, while Claim 10 indicates dependency on Claim 1 – as the two inventions are provided in disparate statutory categories the invention  of Claim 10 should be considered a short-hand independent claim as opposed to a true dependent claim. In the instant case, Claim 10 requires the step of “joining the distal end of the supply line together with the proximal end of the lumen” which denotes a specific order to the manufacturing steps – i.e. each tube must be separately manufactured FIRST and THEN joined – implicit to the grammar of the method step and consideration of the . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
Specifically, Examiner notes that method and apparatus claims provide different patentable weight to the recited method steps with differences between positively required method steps and functionally recited method of making steps which may or may not impart a specific structural distinction to the final apparatus. Furthermore, as noted above, the apparatuses recite different structural elements with different structural details.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
During a telephone conversation with CHRISTOPHER ROTHE on 02 February 2022 a provisional election was made without traverse to prosecute the invention of Group I, claim(s) 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 10-17 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,682,978 (“Martin”).
Regarding Claim 1, Martin discloses a catheter arrangement (20) comprising: 
A catheter tube (24) with a lumen (42, 44), wherein the lumen has a proximal end (see at Fig. 13d) and a distal end (see at Fig. 8); and
	A supply line (32, 30), wherein the supply line has a distal end (see at Fig. 12) and a proximal end (see at 34), and wherein the distal end of the supply line is connected in a fluid-conducting manner to the proximal end of the lumen with a fluid conducting connection (see Fig. 12), wherein the fluid-conducting connection between the supply line and the lumen is brought about by a fluid-tight joining connection between the distal end of the supply line and the proximal end of the lumen (see Fig. 12).
	Regarding Claim 2, Martin discloses the distal end of the supply line is plugged into the proximal end of the lumen (see Fig. 12).
	Regarding Claim 3, Martin discloses the distal end of the supply line has an introducing portion (i.e. the taper at 66) which is integrally formed on an end side of the distal end, and is formed in a complementary manner with respect to a receiving portion which is integrally formed on an end side of the proximal end of the lumen (see Fig. 12 – note the corresponding taper at the proximal end of the lumen).

	Regarding Claim 9, Martin discloses the catheter arrangement is a central venous catheter (see Fig. 1).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,041,083 (“Tsuchida”).
Regarding Claim 1, Tsuchida discloses a catheter arrangement (Fig. 5) comprising: 
a catheter tube (1) with a lumen (see e.g. 2A-2d), wherein the lumen has a proximal end (see Fig. 1A) and a distal end (not shown – i.e. the insertion end, and 
a supply line (3), wherein the supply line has a distal end (see Fig. 4) and a proximal end (not shown – i.e. the fluid receiving end remote from the distal end), and wherein the distal end of the supply line is connected in a fluid-conducting manner to the proximal end of the lumen with a fluid conducting connection (see Fig. 4), wherein the fluid-conducting connection between the supply line and the lumen is brought about by a fluid-tight joining connection between the distal end of the supply line and the proximal end of the lumen (see at 6).

Regarding Claim 3, Tsuchida discloses the distal end of the supply line has an introducing portion (i.e. the length which is received within the lumen) which is integrally formed on an end side of the distal end, and is formed in a complementary manner with respect to a receiving portion (i.e. the flared portion which receives the supply line) which is integrally formed on an end side of the proximal end of the lumen (see Fig. 4).
Regarding Claim 4, Tsuchida discloses the receiving portion is expanded in relation to a flow cross section of the lumen (see Fig. 4).
Regarding Claim 5, Tsuchida discloses the joining connection is welded (Col. 4, Ln.  23-27).
Regarding Claim 6, Tsuchida discloses a capsule unit (7) is provided which is made from plastic (Col. 4, Ln. 53-56) and is configured/arranged in such a manner that the region of the joining connection between the supply and the lumen is encapsulated by the capsule unit (see Fig. 4). In the instant case Tsuchida fails to explicitly disclose that the capsule unit is manufactured via “low-pressure injection molding” – however Examiner submits that the method by which an article is manufactured is not germane to the patentability of the device itself inasmuch as the manufacturing method does not impart a particular, salient difference. Examiner submits that the capsule (7) of Tsuchida is manufactured from suitable materials and provided with a suitable shape/design such that it COULD be manufactured by a “low-pressure injection molding” process without 
Regarding Claim 7, Tsuchida discloses the capsule unit brings about an additional fluid sealing and/or tensile force relief of the fluid-tight joining connection (see Fig. 5 – particularly when imbued with filler resin 8 whereby the resin – particularly once cured – will surround and enhance the joint connection as well as prevent strain from being exhibited at the connection).
Regarding Claim 8, Examiner again notes that the method by which an article is manufactured is not germane to the patentability of the article itself unless the process imparts a particular salient structure difference. In the instant case the phrase “hot melt adhesive” has been interpreted as being formed from a material which can be used as hot melt adhesive – i.e. a thermoplastic material – and of a shape which could be suitably manufactured during a hot-melt adhesive application.
Examiner submits that the capsule unit (7) of Tsuchida is formed with a structure and of suitable materials (see Col. 4, Ln. 53-56) such that the capsule COULD be manufactured via a “hot melt adhesive” casting/molding (see e.g. polycarbonate, ABS resin, polypropylene, i.e. any thermoplastic polymer which can be delivered “hot” and then permitted to cure). Furthermore, Examiner submits that the resin (8) of Tsuchida could be also considered to be part of the “capsule unit” whereby the resin is described as being formed of suitable materials (see Col. 4, Ln. 56-60) and in a suitable manner (i.e. introduced into the interior of 7 in a liquid form) such that it could be considered 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/02/2022